I respectfully disagree with the majority's holding that the public hearing concluded on October 5, 1981.
The public hearing ended on September 21, 1981. The reason that the hearing ended on that date is that the chairman publicly declared that to be the case.1
In declaring some kind of a rump session extension to the hearing to receive additional written comments, the commission deprived both the applicant and the public of the opportunity "to inspect documents and to offer evidence in explanation or rebuttal." Wadell v. Board of Zoning Appeals, 136 Conn. 1, 9, 68 A.2d 152 (1949). Such a process has been repeatedly condemned and declared to be unlawful by Connecticut judicial authority. See Wasicki v. Zoning Board, 163 Conn. 166,173, 302 A.2d 276 (1972); Parish of St. Andrew's Church v. Zoning Board of Appeals,155 Conn. 350, 358, 232 A.2d 916 (1967).
For those reasons, I agree with the lower court ruling and would, therefore, find no error.